Exhibit 10.4
LOCK-UP AGREEMENT
______________, 2009
Ladies and Gentlemen:
The undersigned is a current or former director, executive officer or beneficial
owner of shares of capital stock, or securities convertible into or exercisable
or exchangeable for the capital stock (each, a “Company Security”) of Genesis
Fluid Solutions, Ltd., a Colorado corporation (the “Company”). The undersigned
understands that the Company will merge with a wholly-owned subsidiary of
Genesis Fluid Solutions Holdings, Inc., a publicly traded Delaware company
(“Parent”), concurrently with a private placement by Parent of a minimum of 64
Units and a maximum of 300 Units, with each Unit (the “Units”) consisting of
25,000 shares of common stock and a two-year detachable warrant to purchase
12,500 shares of common stock with an exercise price of $2.00 per share, for a
purchase price of $25,000 per Unit (the “Funding Transaction”). The undersigned
understands that the Company, Parent and the investors in the Funding
Transaction will proceed with the Funding Transaction in reliance on this Letter
Agreement.
1. In recognition of the benefit that the Funding Transaction will confer upon
the undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees, for the
benefit of the Company, Parent, and each investor in the Funding Transaction,
that, during the period beginning on the closing of the Funding Transaction (the
“Closing Date”) and ending twelve (12) months after such date (the “Lockup
Period”), the undersigned will not, without the prior written consent of persons
holding a majority of the Units at such time (the “Majority Investors”),
directly or indirectly, (i) offer, sell, offer to sell, contract to sell, hedge,
pledge, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or sell (or announce any
offer, sale, offer of sale, contract of sale, hedge, pledge, sale of any option
or contract to purchase, purchase of any option or contract of sale, grant of
any option, right or warrant to purchase or other sale or disposition), or
otherwise transfer or dispose of (or enter into any transaction or device that
is designed to, or could be expected to, result in the disposition by any person
at any time in the future), any securities of Parent (each, a “Parent
Security”), beneficially owned, within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), by the
undersigned on the date hereof or hereafter acquired or (ii) enter into any swap
or other agreement or any transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of any Parent
Security, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of any Parent Security (each of the
foregoing, a “Prohibited Sale”).

 

 



--------------------------------------------------------------------------------



 



2. Notwithstanding the foregoing, the undersigned (and any transferee of the
undersigned) may transfer any shares of a Company Security or a Parent Security
(i) as a bona fide gift or gifts, provided that prior to such transfer the donee
or donees thereof agree in writing to be bound by the restrictions set forth
herein, (ii) to any trust, partnership, corporation or other entity formed for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that prior to such transfer a duly authorized officer,
representative or trustee of such transferee agrees in writing to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value, (iii) to non-profit organizations
qualified as charitable organizations under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, or (iv) if such transfer occurs by operation
of law, such as rules of descent and distribution, statutes governing the
effects of a merger or a qualified domestic order, provided that prior to such
transfer the transferee executes an agreement stating that the transferee is
receiving and holding any Company Security or Parent Security subject to the
provisions of this agreement. For purposes hereof, “immediate family” shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin. In addition, the foregoing shall not prohibit privately negotiated
transactions, provided the transferees agree, in writing, to be bound to the
terms of the lock-up agreements for the balance of the Lockup Period.
3. This Letter Agreement shall be governed by and construed in accordance with
the laws of the New York.
4. This Letter Agreement will become a binding agreement among the undersigned
as of the date hereof. In the event that no closing of the Funding Transaction
occurs, this Letter Agreement shall be null and void. This Letter Agreement (and
the agreements reflected herein) may be terminated by the mutual agreement of
Parent, the Majority Investors, and the undersigned, and if not sooner
terminated, will terminate upon the expiration date of the Lockup Period. This
Letter Agreement may be duly executed by facsimile and in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to constitute one and the same instrument. Signature
pages from separate identical counterparts may be combined with the same effect
as if the parties signing such signature page had signed the same counterpart.
This Letter Agreement may be modified or waived only by a separate writing
signed by each of the parties hereto expressly so modifying or waiving such
agreement.

            Very truly yours,
            Print Name:            

Address:                                                           
                                               
Number of shares of Common Stock owned:
                                          
Certificate Numbers:                                                           
                         

 

2



--------------------------------------------------------------------------------



 



          Accepted and Agreed to:

Genesis Fluid Solutions Holdings, Inc.
      By:           Name:           Title:          

 

 